Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                             Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“ wherein the game application is for a game and the game is played by a first user of a first client device remote to the data center, the one or more servers working with an encoder for compressing and streaming interactive video to the first client device and using input from the first client device to control interactivity when playing the game, the streaming of the interactive video is transmitted over the Internet to the first client device; storing a recording of at least part of the game played by the first user using the first client device; storing application state data for at least part of the game played by the first user using the first client device; and
generating video, responsive to input from a second user, of one or more additional views of the recording using the application state data associated with the game played by the first user as input for re-executing the game application; wherein said generated video provides a different camera view than is provided by the recording” as recited in claim 1.

“wherein the game application is for a game and the game is played by a first user of a first client device remote to the data center, the one or more servers interfaced with one or more encoders for compressing interactive video from the game application responsive to input from 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                       Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425          

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425